Citation Nr: 1719498	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  06-24 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for chronic low back pian collapsed vertebrae at T-11 and T-12 with radicular symptoms from June 9, 2011 forward.

2. Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy associated with chronic low back pain.

3. Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy associated with chronic low back pain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to January 1975 and December 1990 to May 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board previously issued a decision in January 2016 addressing the appropriate back rating for the period prior to June 9, 2011.  The Board remanded the issue of a higher back rating from June 9, 2011 forward.  On remand, the Agency of Original Jurisdiction (AOJ) granted service connection for right and left lower extremity radiculopathy and assigned the above ratings.


FINDINGS OF FACT

1. The evidence does not show ankylosis of the thoracolumbar spine or the entire spine.

2. The evidence does not show a moderate level of paralysis in the right lower extremity.

3. The evidence shows muscle atrophy in the left lower extremity but not complete paralysis.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for the back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5243 (2016).	

2. The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, Diagnostic Code 5243, 8720 (2016).

3. The criteria for a 40 percent rating, but not higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, Diagnostic Code 5243, 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In May 2005, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  No additional notice is required.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including records from the Social Security Administration.  VA provided examinations for the left knee in December 2003 and January 2005.  The Board finds both examinations adequate because the examinations document subjective complaints, objective test results, and address the rating criteria and levels of functioning.  The Board also notes the Court's holding in Correia that examinations of disabilities based on limitation of motion should discuss passive range of motion, comparison to the opposite joint, and pain on weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Here, the examiner provided active range of motion and addressed whether the Veteran had pain with weight-bearing.  The back has no comparable joint to measure.  Furthermore, passive motion measurements would not assist the Veteran, because he already receives the highest rating for the back based on limitation of motion.  Higher ratings require a showing of ankylosis, which would not be demonstrated with these additional tests.  See 38 C.F.R. § 4.71a, DC 5243.  

The Board also finds that the Veteran did not raise any argument regarding how flare-ups or testing as noted in Correia could show ankylosis or further prove his increased rating claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).

Pursuant to Board remand, the AOJ obtained VA treatment records and the September 2016 examination.  As such, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  

As VA has satisfied its duties to notify and assist the appellant, no further notice or assistance is required.  

II. Rating Analysis

The Veteran contends that his back and associated radiculopathy should be rated higher than the ratings assigned by the AOJ.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Disabilities of the low back are rated under section 4.71a for the musculoskeletal system.  The Veteran's back disability is currently rated 40 percent disabling based on Diagnostic Code (DC) 5243.  Diagnostic Code 5243 provides that the back disability should be rated using the General Rating Formula for the Spine or the schedule for Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.

Under the General Rating Formula for the Spine, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Alternatively, a back disorder can be rated as IVDS with incapacitating episodes.  Under that option, a 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months.  There is no corresponding note allowing for the separate evaluation of any associated neurologic abnormalities.  38 C.F.R. § 4.71a.  

Here, the September 2016 examination shows that the Veteran has IVDS but had no incapacitating episodes, as defined by VA, within the period on appeal.  Furthermore, the rating criteria for IVDS are inclusive of all spine symptoms.  See 38 C.F.R. § 4.71a, DC 5242.  If rated under those criteria, the Veteran could not receive the separate ratings for right and left lower extremity radiculopathy.  The Veteran is better served by the 40 percent rating for his spine and the 20 and 10 percent ratings for his lower extremities than he would be under the schedule for IVDS with incapacitating episodes.  As such, consideration under that schedule is not appropriate.

The Board has reviewed the evidence and finds that the criteria for a rating in excess of 40 percent for the back disability have not been met.  See 38 C.F.R. § 4.71a, DC 5243.

The evidence shows pain, weakness, fatigue, and limitation of motion but not ankylosis in the thoracolumbar spine or the entire spine.  In a June 2011 statement, the Veteran reported experiencing more back pain.  Treatment records throughout the period on appeal show continued treatment and medication for back pain.  An April 2013 note shows referral for evaluation for a scooter after he complained that he could not walk long distances, like shopping at the mall.  See VVA records uploaded January 2015, pg. 119.  During the September 2016 examination, the Veteran reported constant back pain, leg pain that comes and goes, weakness, collapsing, and flare-ups occurring weekly, sometimes daily.  The examiner noted diagnoses of IVDS and degenerative disc disease and recorded the use of a wheeled walker, flexion to 40 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 10 degrees.

The examiner found that the Veteran had pain with weight bearing and that pain caused loss of motion.  The Veteran experienced pain and fatigue after repeated use but had no additional loss of motion after repetitive movement.  The examiner asked the Veteran to describe his loss of function during flare-ups but he could not do so in terms of range of motion.  The examiner also could not speculate on the degree of loss of motion during a flare-up or after prolonged use without examining him during such conditions.  The examiner noted that pain and weakness of the back and left leg caused instability and difficulty walking and standing and the Veteran used a scooter for activities outside his home.

The Board has considered the Veteran's pain, weakness, fatigability, flare-ups and reports of difficulty walking and standing in compliance with Deluca and Mitchell.  Mitchell, 25 Vet. App. at 32; DeLuca, 8 Vet. App. at 202.  The Veteran was asked but was unable to articulate the level of additional limitation of motion he experienced during flare-ups.  Moreover, there is no evidence of ankylosis or that such symptoms would be analogous to ankylosis of the entire thoracolumbar spine to qualify for the next higher rating.  See 38 C.F.R. § 4.71a, DC 5243.  The Veteran had actual movement to 40 degrees of flexion and 10 to 20 degrees in the other directions.  Without evidence of ankylosis, the Veteran's back disability does not qualify for a rating in excess of 40 percent.  See 38 C.F.R. § 4.71a, DC 5243.  

Note (1) to the General Rating Formula for the Spine directs any associated objective neurologic abnormalities to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  Here, the evidence shows radiculopathy in the lower extremities but no bowel or bladder disturbance.  

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The Veteran has been assigned a 10 percent rating for his right leg radiculopathy and a 20 percent rating for left leg radiculopathy under Diagnostic Code 8720 beginning on September 7, 2016.  The Veteran has previously been assigned two 30-percent ratings for diabetic peripheral neuropathy affecting the right and left lower extremities under Diagnostic Code 8720.  Both Diagnostic Codes 8520 and 8720 compensate for symptoms of disabilities affecting the sciatic nerve.  38 C.F.R. § 4.124a.  

Under those codes, a 10 percent rating is warranted for mild incomplete paralysis and a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8720.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  An 80 percent rating is available for complete paralysis evidenced by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.  Id. 

The Board has reviewed the file and finds that the criteria for a rating in excess of 10 percent for right leg radiculopathy have not been met but the criteria for a 40 percent rating for left leg radiculopathy have been met.  See 38 C.F.R. § 4.124a, DC 8720.

The evidence shows only mild symptoms in the Veteran right leg.  During the September 2016 examination, the Veteran had full strength in his right leg, normal reflexes, normal sensation, and a normal, or negative, straight leg raise test.  The examiner indicated only mild paresthesias/dysesthesias on the right side.  The Veteran reported leg pain generally but his reports focused mainly on weakness and symptoms in the left leg.  The Veteran's right leg had no objective physical manifestations and the subjective complaints were minimal.  As such, the Board finds that a rating in excess of 10 percent for right leg radiculopathy is not appropriate.  See 38 C.F.R. § 4.124a, DC 8720.  The note at the beginning of the schedule of ratings for the peripheral nerves says that when the involvement is wholly sensory, the rating should be for the mild or at most the moderate degree.  A January 2013 diabetic peripheral neuropathy examination shows the Veteran with moderate right leg nerve symptoms for which he is compensated by the separate 30 percent rating.  

For the left leg, the evidence shows a severe condition with muscular atrophy but not complete paralysis, marked by the foot dangling and dropping, no active movement possible below the knee, flexion of the knee weakened or lost.  During the September 2016 examination, the Veteran reported left radicular pain, using a wheeled walker, pain and weakness in the left leg with collapsing, and that the back and left leg pain made standing and walking difficult so he used a scooter outside his home.  The examiner recorded muscle strength as 1/5 on left hip and knee flexion and 2/5 and 4/5 on ankle plantar and dorsi- flexion.  Evaluation of 1/5 means palpable or visible muscle contraction but no movement, 2/5 means active movement with gravity eliminated, and 4/5 means active movement against some resistance.  The examiner noted atrophy at the lower extremity calf.   The Veteran had normal reflexes, absent sensation on the left thigh and knee, decreased sensation at lower leg and foot, and a positive straight leg raise test.  The examiner characterized the Veteran's left leg symptoms as mild to moderate.  Based on the objective evidence of muscle atrophy with only palpable or visible muscle contraction on hip and knee flexion, the Board finds the Veteran's left leg disability severe.

Under Diagnostic Code 8720, severe incomplete paralysis warrants a 60 percent rating.  38 C.F.R. § 4.124a.  As noted above, the Veteran already receives a 30 percent rating for his left lower extremity nerve symptoms under Diagnostic Code 8520.  Assigning the Veteran a separate, 60 percent rating for left leg radiculopathy would be duplicative compensation for symptoms for which he already receives compensation under Diagnostic Code 8520.  Radiculopathy and peripheral neuropathy present extremely similar symptoms leading to the same disabling effects; the examinations are nearly identical in the way they evaluate the diagnoses.  Assigning such a duplicative rating and compensation would constitute impermissible pyramiding.  Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.  Instead, the Board increases the Veteran's left lower extremity radiculopathy to 40 percent under Diagnostic Code 8720, so the combined rating for his left lower extremity is 60 percent, reflecting severe paralysis symptoms.  See 38 C.F.R. §§ 4.25, 4.124a, DC 8720.  

The evidence does not show complete paralysis of the left leg for the maximum 80 percent rating.  There is no evidence of the left foot dangling or dropping and the examiner recorded active movement at the ankles and muscle contraction at the knee level.  The Veteran's reflexes at the knee and ankle were also normal and he was able to perform the straight leg raising test.  He reported walking around his home with a wheeled walker.  As such, the criteria for an 80 percent rating have not been met.  See 38 C.F.R. § 4.124a, DC 8720.  

There is no evidence of muscle atrophy prior to the September 7, 2016 examination.  The January 2013 diabetic neuropathy examiner recorded no muscle atrophy and normal strength or movement with less than normal strength in the left leg joints.  Treatment records are also silent for such.  Therefore, September 7, 2016 is the appropriate date for the increase to 40 percent for left leg radiculopathy.     

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his back disability based on the evidence of record.  See 38 C.F.R. §§ 4.71a, 4.124a.  Aside from the period of increased rating for the left leg, the evidence shows generally the same symptoms during the period on appeal such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-27.

The Board finally notes that throughout the period on appeal the Veteran is rated 100 percent disabled and receives special monthly compensation.


ORDER

A rating in excess of 40 percent for chronic low back pain is denied.

A rating in excess of 10 percent for right lower extremity radiculopathy is denied.

A rating of 40 percent, but not higher, for left lower extremity radiculopathy is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


